182 F.2d 350
UNITED STATES of Americav.James Edward Howard NEWMAN, Appellant.
No. 10159.
United States Court of Appeals Third Circuit.
Submitted on briefs June 5, 1950.
Decided June 8, 1950.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Jame E. H. Newman, pro se.
Arthur A. Maguire, U. S. Atty., Scranton, Pa., Charles W. Kalp, Asst. U. S. Atty., Lewisburg, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The court below had jurisdiction to enter the order complained of. The appellant's constitutional rights were not impaired. We can perceive no error in the proceedings in the court below. Consequently, the order will be affirmed.